                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANGELA J. FIELDS,

      Plaintiff,                                    Case No. 17-cv-11812
                                                    Hon. Matthew F. Leitman
v.

PIERRE OCTAVIUS ASHFORD, et al.,

     Defendants.
__________________________________________________________________/

         ORDER DENYING DEFENDANTS’ RENEWED MOTION
             FOR SUMMARY JUDGMENT (ECF No. 89)

      This diversity action arises out of an automobile accident between Plaintiff

Angela Fields and Defendant Pierre Octavius Ashford that occurred on I-96 in

Milford, Michigan. Fields’ Ford Edge crashed into the back of Ashford’s semi-truck

shortly after Ashford pulled his truck from the shoulder into Fields’ lane of travel.

Fields brings a negligence claim against Ashford and a vicarious liability claim

against Defendants Corr Transport, Inc. and Dakota Lines, Inc., the owners of

Ashford’s truck. Defendants have now moved for summary judgment. (See Mot. for

Summ. J., ECF No. 89.) For the reasons stated below, the motion is DENIED.

                                             I

      At approximately 6:00 p.m. on May 25, 2016, Fields was driving home from

work in the right lane of I-96. (See Fields Dep. at 41-42, ECF No. 89-3,



                                         1
PageID.2690.) Fields was driving at approximately 70 miles per hour. (See id. at

43-44, PageID.2690.) As Fields drove through Milford, Michigan, she saw a semi-

truck in motion on the right shoulder of the freeway. (See id. at 46-47, PageID.2691.)

That semi-truck was driven by Ashford. Fields assumed that Ashford was “going to

wait until [she] pass[ed]” before merging onto the highway because it was her

experience that semi-trucks “merge behind you.” (Id. at 51-52, PageID.2692.)

       But Ashford did not merge behind Fields. Instead, according to Fields,

Ashford’s truck “jumped in front of [her]” without warning and without giving her

“a chance to react.” (Id. at 52, PageID.2692.) Fields then crashed her Ford Edge

directly into the back of Ashford’s tractor-trailer. Fields does not remember the

impact of the crash. (See id.) Nor does she remember seeing Ashford merge into her

lane. (See id. at 48, PageID.2691.) What Fields remembers is that the truck “seemed

like [it] had [its] own lane … and the next thing [she knew] it was [right] in front of

[her].” (Id.)

       Ashford denies that he merged in a manner that left Fields insufficient time to

react or to avoid colliding with him. Ashford says that he began the merge process

by driving on the shoulder to build up speed. (See Ashford Dep. at 43, ECF No. 89-

2, PageID.2667.) As he drove on the shoulder, he looked in his rear-view mirrors

and determined that traffic was clear enough to permit him to merge safely. (See id.

at 46-47, PageID.2668.) Ashford did see what turned out to be Fields’ vehicle



                                          2
traveling in the right lane (into which he would be merging), but he concluded that

the vehicle was “pretty far back” and that he had “plenty enough room” and time to

merge into the right lane. (Id. at 47, 72, PageID.2668, 2674.) Ashford eventually

completed the merge and became fully “established in [the right] lane.” (Id. at 78,

PageID.2676.) Ashford insists that as he was driving in that lane, he took “multiple”

looks at Fields’ approaching vehicle in his rear-view mirror. (Id. at 51,

PageID.2669.) Eventually, Fields’ car “disappeared” from Ashford’s view and

crashed into the rear of the trailer he was pulling. (Id.)

      Fields suffered several serious injuries as a result of the crash. She underwent

surgeries for a broken leg and broken elbow, fractured “four or five” of her ribs, and

injured her ankle and shoulder, among other injuries. (Fields Dep. at 72-76, ECF No.

89-3, PageID.2698.)

                                           II

      Fields filed this action in the Oakland County Circuit Court on May 10, 2017.

(See Compl. ECF No. 1, PageID.9-21.) Fields named Ashford as a defendant, and

she also brought suit against Corr Transport and Dakota Lines, the entities that

owned the truck Ashford was driving. (See id. at ¶12, PageID.11.) On June 8, 2017,

Defendants removed the action to this Court. (See Notice of Removal, ECF No. 1.)

      In the Complaint, Fields alleges that Ashford “recklessly, carelessly and

negligently attempted to merge into the lane in which [Fields] was driving with the



                                            3
right of way causing a collision.” (Compl. at ¶12, ECF No. 1, PageID.11.) And she

seeks to hold Corr Transport and Dakota Lines liable for her injuries based on a

theory of vicarious liability. (See id. at ¶13, PageID.12.) Defendants counter that

they have no liability because the accident was caused, at least in part, by Fields’

“distracted” driving. (Mot. for Summ. J., ECF No. 89, PageID.2620.)

                                        III

      On November 12, 2019, Defendants moved for summary judgment on Fields’

claims. (See Mot. for Summ. J., ECF No. 89.) Fields filed her response to the motion

on December 18, 2019, and Defendants have filed a reply. (See Fields Resp. Br.,

ECF No. 91; Defs.’ Reply Br., ECF No. 92.) The Court thereafter informed the

parties that pursuant to Local Rule 7.1(f)(2), Defendants’ motion would be resolved

without oral argument. (See Notice, ECF No. 93.)

                                        IV

      A movant is entitled to summary judgment when it “shows that there is no

genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712

F.3d 321, 326–27 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(a)). When reviewing the

record, “the court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in its favor.” Id. (quoting Tysinger

v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)). “The mere

existence of a scintilla of evidence in support of the [non-moving party’s] position



                                         4
will be insufficient; there must be evidence on which the jury could reasonably find

for [that party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

Summary judgment is not appropriate when “the evidence presents a sufficient

disagreement to require submission to a jury.” Id. at 251–52.

                                          V

                                          A

      The parties agree that in this diversity action, Michigan law, as determined by

the Michigan Supreme Court, governs Fields’ negligence claim. (See Mot. for

Summ. J., ECF No. 89, PageID.2627; Fields Resp. Br., ECF No. 91, PageID.2878;

see also Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938).) Under Michigan law, in

order to “establish a prima facie case of negligence, a plaintiff must prove four

elements: (1) a duty owed by the defendant to the plaintiff, (2) a breach of that duty,

(3) causation, and (4) damages.” Case v. Consumers Power Co., 615 N.W.2d 17, 20

(Mich. 2000).

                                          B

      Defendants present several arguments in support of their motion for summary

judgment.    The Court will address each argument in turn below.             None of

Defendants’ arguments persuade the Court that they are entitled to judgment as a

matter of law on the current record.




                                          5
                                           1

      Defendants first argue that they are entitled to summary judgment because

Fields is presumptively negligent under Michigan law. (See Mot. for Summ. J., ECF

No. 89, PageID.2627-2629.) Defendants rely upon Mich. Comp. Laws § 257.402.

That statute provides that where a driver rear-ends another vehicle, the driver is

presumed to have been negligent:

             In any action, in any court in this state when it is shown by
             competent evidence, that a vehicle traveling in a certain
             direction, overtook and struck the rear end of another
             vehicle proceeding in the same direction, or lawfully
             standing upon any highway within this state, the driver or
             operator of such first mentioned vehicle shall be deemed
             prima facie guilty of negligence. This section shall apply,
             in appropriate cases, to the owner of such first mentioned
             vehicle and to the employer of its driver or operator.

Mich. Comp. Laws § 257.402(a).1


1
  Defendants also rely upon the “clear distance” rule described in Mich. Comp. Laws
§ 257.627. That statute provides that: “A person operating a vehicle on a highway
shall operate that vehicle at a careful and prudent speed not greater than nor less than
is reasonable and proper, having due regard to the traffic, surface, and width of the
highway and of any other condition existing at the time. A person shall not operate
a vehicle upon a highway at a speed greater than that which will permit a stop within
the assured, clear distance ahead.” Mich. Comp. Laws § 257.627(1). Defendants
insist that a violation of this statute “constitutes negligence per se.” (Mot. for Summ.
J., ECF No. 89, PageID.2628.) The analysis for an alleged violation of Section
257.627(1) is “virtually identical” to the analysis for an alleged Section 402(a)
violation. White v. Taylor Distributing Co., Inc., 753 N.W.2d 591, 593 n.3 (Mich.
2008). Thus, for the same reasons described above that a “sudden emergency” may
overcome the presumption of negligence under Section 402(a), a sudden emergency
may also overcome a finding of negligence per se under Section 257.627(1). See,
e.g., Vander Laan v. Miedema, 188 N.W.2d 564, 566-67 (Mich. 1971).

                                           6
      But as Defendants’ acknowledge, “[t]he presumption established by [Mich.

Comp. Laws §] 257.402 is a rebuttable one.” (Mot. for Summ. J., ECF No. 89,

PageID.2628, citing Lucas v. Carson, 196 N.W.2d 819 (Mich. Ct. App. 1972).) And

it is well established that the presumption is rebutted where there is a “sudden

emergency.” Lucas, 196 N.W.2d at 822. See also White v. Taylor Distributing Co.,

Inc., 753 N.W.2d 591, 593 (Mich. 2008) (“The statutory presumption of negligence

under MCL 257.402(a) may be rebutted by showing the existence of a sudden

emergency”). “The sudden-emergency doctrine applies when a collision is shown

to have occurred as the result of a sudden emergency not of [a party’s] own making.”

White, 753 N.W.2d at 593 (internal quotation marks omitted).

      Fields’ testimony, when construed in her favor, is that the collision occurred

“as a result of a sudden emergency not of [her] own making” – namely Ashford

“jumping” in front of her into her lane of travel without leaving her any time to react

to his merge. Because a jury could reasonably credit Fields’ testimony that there

was a sudden emergency, caused by Ashford, that left her no time to avoid the crash,

Defendants are not entitled to summary judgment on the basis that Fields is

presumed negligent as a matter of Michigan law.

      Defendants counter by citing to a portion of Fields’ deposition where she

acknowledged, twice, that she did not see Ashford merge into her lane. (See Fields

Dep. at 48, 52, ECF No. 89-3, PageID.2692-2693.) Defendants insist that because



                                          7
Fields did not see Ashford’s merge, she cannot establish that the manner in which

Ashford merged created a sudden emergency that caused the crash. (See Defs.’

Reply Br., ECF No. 92, PageID.3090-3091.)

      Defendants’ argument is a serious one. Because Fields testified that she did

not see the merge, she may have a very difficult time establishing at trial that there

was a sudden emergency not of her own making. Moreover, there are reasons to

doubt Fields’ testimony that she did not see Ashford’s 74,000-pound semi-truck

merging into her lane of traffic on a flat stretch of highway in broad daylight.

      However, Fields’ testimony that she did not see Ashford’s truck merge into

her lane is not completely irreconcilable with her testimony that Ashford’s truck

“jumped” in front of her without warning. When Fields’ testimony, as a whole, is

construed in her favor, that testimony could be understood as Fields saying that the

merge happened so quickly that she was unable to perceive it even though she was

watching the road in front of her. At this point and on this record, the Court cannot

say, as a matter of law, that Fields’ testimony that Ashford’s truck merged too

quickly to be perceived (as she traveled at 70 miles per hour) is so incredible and

unbelievable that no reasonable jury could accept it.

      Nor is the report of the Defendants’ accident reconstruction expert, James

Hrycay, so compelling that it would require a factfinder to reject Fields’ version of

events. (See Hrycay Rpt., ECF No. 89-4.) Hrycay concluded that the crash was not



                                          8
“caused by Mr. Ashford entering the right lane in front of Ms. Fields.” (Id.,

PageID.2727.) Instead, Hrycay found that “[a]n alert motorist in [Fields’] position

would have been able to [avoid the collision] if she observed and reacted to the

leftward movement of the tractor-trailer, or the presence of the tractor-trailer in the

lane ahead of her in the daylight conditions.” (Id., PageID.2728.) Hrycay further

explained that “Fields’ description of the tractor-trailer jumping out in front of her

is inconsistent with how a tractor-trailer changes lanes.” (Id., PageID.2725.)

      Hrycay’s report does not conclusively establish, as a matter of law, that a there

was not a sudden emergency and that Fields is thus responsible for the accident. For

example, Hrycay reaches his conclusions based, in part, on a “position-time history”

of the vehicles. (Id., PageID.2725-2726.) But Hrycay says that that history reflects

only the “likely” position and speed of the vehicles at impact; he does not reach a

definitive conclusion on this point (Id.) Moreover, Hrycay calls into question

Ashford’s version of events on the critical question of how long it took Ashford to

merge onto the highway (and, thus, how much time Fields would have had to see

Ashford’s truck before crashing into it). Ashford testified at his deposition that it

was “maybe a minute” between the time he began to merge and the moment of

impact. (Ashford Dep. at 82-83, ECF No. 89-2, PageID.2677.) But Hrycay noted

that a minute “is much too long for a normal lane change and it is very likely that

[Ashford] was mistaken about the length of time it took to [change lanes]; it was



                                          9
likely far less [than a minute].” (Hrycay Rpt., ECF No. 89-4, PageID.2725.)

Hrycay’s finding that Ashford’s testimony on this important point may be in error

adds uncertainty to the record, and that uncertainty further counsels against granting

summary judgment in favor of Ashford and the other Defendants. For all of these

reasons, Hrycay’s expert report does not require the Court to reject Fields’ version

of events as so implausible as a matter of law that Defendants are entitled to

summary judgment.

                                           2

      Defendants next argue that Fields cannot establish the required causation

element of her negligence claim. (See Mot. for Summ. J., ECF No. 89, PageID.2629-

2936.) They insist that Fields “has failed to provide admissible evidence to support

her contention that [Ashford] ‘cut her off.’” (Id., PageID.2633.) But for all of the

reasons stated above, on this record, Fields has presented such evidence – her

deposition testimony that Ashford merged in front of her so quickly that she did not

see his truck until it was too late to avoid the accident. And while, again, there are

several reasons why a jury may choose to discount that testimony, the Court cannot

say as a matter of law that Fields has failed to present sufficient evidence to establish

the causation element of her claim.




                                           10
                                          3

      Finally, Defendants argue that they are entitled to summary judgment because

Fields was more than 50-percent at fault for the accident, and, under Michigan law,

“damages shall not be assessed in favor of a party who is more than 50% at fault.”

(Id., PageID.2636-2637, quoting Mich. Comp. Laws § 500.3135(2)(b).) However,

as explained in detail above, if a jury were to accept Fields’ testimony about how the

accident occurred, the jury could find that that she was not more than 50-percent at

fault for the crash. Simply put, on this record, the Court cannot say that Fields’

version of events is so implausible that, as a matter of law, she is more than 50-

percent at fault for the accident.

      For all of these reasons, Defendants are not entitled to summary judgment.

                                          V

      Before concluding, the Court feels compelled to respond to one point that

Fields makes in her response to Defendants’ motion. Fields says that “[i]t is

unfathomable why the Defendants continue to maintain Defendant Ashford is not

completely at fault for this tragic collision.” (Fields Resp. Br., ECF No. 91,

PageID.2875.) It is not unfathomable at all. There are many reasons to doubt Fields’

version of events and to conclude that her distracted driving, not Ashford’s

negligence, caused this accident. Indeed, the idea that Fields did not see Ashford’s

fully-loaded, 74,000-plus-pound pickup truck merge into her lane of traffic as it



                                         11
lumbered along at 30-to-35 miles-per-hour on a clear day seems to contradict

common sense. It seems quite possible, if not likely, that a jury will conclude that

semi-trucks like the one driven by Ashford do not “jump” – in any sense of the word,

not even figuratively – from one lane fully into another lane. A finding against

Fields may be even more likely given that the Defendants will be able to present

expert testimony in support of their theory that Fields caused the accident while

Fields’ theory will not have such support (because the Court excluded her proffered

expert as unreliable).

      On the other hand, Defendants should not be overconfident heading into trial.

They face the risk that Fields will be able to exploit inconsistencies between

Ashford’s testimony and Hrycay’s opinions, and if the jury finds for Fields, the

verdict will likely be a large one. And it is possible that the jurors will conclude that

a semi-truck can merge so quickly that a reasonable driver would not see it until it

was too late. Victory for the Defendants far from assured.

      The Court makes these observations to encourage the parties to take a critical

look at their own positions at this point in the litigation. The Court will now refer

this matter for a settlement conference before Senior United States District Judge

Bernard A. Friedman, a former Chief Judge of this Court. Judge Friedman will

schedule the conference once the COVID-19 crisis abates. The Court expects both

parties to candidly assess the strengths and weaknesses of their respective cases prior



                                           12
to attending the settlement conference with Judge Friedman and to work vigorously

and in good faith to reach a settlement at the conference, if possible.

                                          VI

      For all of the reasons stated above, Defendants’ motion for summary

judgment (ECF No. 89) is DENIED.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: April 8, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 8, 2020, by electronic means and/or
ordinary mail.

                                        s/ Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          13
